Citation Nr: 0918635	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-32 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, type II, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus, type II.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1955 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which the above-referenced claims.  

Initially, the Board notes that in the January 2005 rating 
decision, the RO denied the Veteran's claim for service 
connection for hypertension as new and material evidence had 
not been received to reopen the previously denied claim.  In 
a Statement of the Case dated in March 2007, the RO reopened 
the claim and decided it on its merits as an original claim.  
Irrespective of the RO's action in March 2007, the Board must 
decide whether the appellant has submitted new and material 
evidence to reopen the claim of service connection for 
hypertension.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, the Board has recharacterized the issues as 
stated on the cover page. 

In June 2006, the Veteran testified at a formal hearing over 
which a Decision Review Officer presided while at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

As noted, the Veteran is service-connected for diabetes 
mellitus, type II.  In June 2006, he underwent a VA 
examination at which time he was diagnosed with chronic renal 
insufficiency.  It is noted that the VA regulations provide 
for the separate evaluation of compensable complications of 
diabetes, to include genitourinary disorders.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1) (2008).  The issue of 
any possible genitourinary conditions secondary to the 
service-connected diabetes mellitus is, therefore, referred 
to the RO for appropriate action.   

The issue of service connection for multiple myeloma being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, is not 
manifested by requiring insulin, a restricted diet, and a 
regulation of activities.

2.  The competent evidence of record does not show that the 
Veteran currently has diabetic retinopathy that was related 
to his period of active service or to a service-connected 
disability.

3.  In June 1995, the RO denied entitlement to service 
connection for hypertension.  The Veteran did not perfect an 
appeal of that decision.

4.  Evidence received since the June 1995 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for hypertension, and raises 
a reasonable possibility of substantiating the claim.

5.  There is no competent medical evidence that the Veteran's 
current hypertension is etiologically related to his period 
of active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1- 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2008).

2.  The criteria for service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2008).

3.  The June 1995 RO decision which denied the Veteran's 
claim of entitlement to service connection for hypertension 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104(a); 20.1103 (2008).

4.  Subsequent to the June 1995 RO decision that denied the 
Veteran's claim of entitlement to service connection for 
hypertension, new and material evidence has been received to 
reopen the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

5.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in November 2007, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA 
told the Veteran what information he needed to provide, and 
what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in a March 2006, wherein VA informed the veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, with respect to the Dingess notice 
requirements, in light of the Board's denial of the service 
connection claims, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the Court's holding.  

As to the claim for an increased disability rating, the Board 
acknowledges that the Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) determined that for an increased 
disability rating section 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in a November 2008 notice letter.  Specifically, the November 
2008 notice letter informed the Veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The Veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was 
provided notice of the applicable relevant Diagnostic Code 
provisions in the aforestated correspondence from VA, and the 
issue was thereafter readjudicated by way of the January 2009
Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

The Board observes that no VA examination has been afforded 
to the Veteran as to his application to reopen the previously 
denied claim for service connection for hypertension.  As to 
the applications to reopen previously denied claims, under 
the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c) (4)(iii).  The Board, 
herein, finds that new and material evidence has not been 
received to reopen the previously denied claim.  Hence, 
remanding the matter for an examination is not warranted.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Rating 
 
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A recent decision the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.
    
Here, the Veteran's service-connected diabetes mellitus is 
rated as 20 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Initially, the Board notes that the 
Veteran has been awarded a separate disability rating for 
peripheral neuropathy of the lower extremities and the left 
hand associated with the diabetes mellitus, and the issue of 
any possible genitourinary conditions related to the diabetes 
mellitus is being referred to the RO for appropriate action.  
As such, analysis will focus on the service-connected 
diabetes mellitus under the provisions of Diagnostic Code 
7913, which provides that a 20 percent disability rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent disability rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent disability rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. 

Private medical treatment records dated from December 2004 to 
January 2006, reflect that the Veteran underwent treatment 
for his service-connected diabetes mellitus and that his 
service-connected disability was affected by the treatment of 
a diagnosed multiple myeloma condition.  Private treatment 
records dated in March and May of 2004 reflect that the 
Veteran's diabetes mellitus was  poorly controlled due in 
part to steroid treatments for the multiple myeloma 
condition.  He was prescribed insulin to treat his diabetes 
mellitus in May 2004.  A December 2004 oncology note shows 
that his glucose control had improved following a 
modification in the multiple myeloma treatments and that he 
was restricted from performing any physically strenuous 
activity.   

The Veteran underwent a VA diabetes examination in October 
2004, at which time the Veteran reported having first been 
diagnosed with and treated for diabetes mellitus in the mid 
1970's.  He was noted to have a prior medical history of 
uncontrolled type II diabetes, complicated by multiple 
myeloma.  The examiner noted that the Veteran was receiving 
chemotherapy, with subsequent elevated glucose levels.  It 
was noted that the Veteran used sliding-scale insulin 
coverage on the days he received chemotherapy and he was also 
noted to use insulin on a daily basis.  He denied any 
hospitalizations for ketoacidosis or hypoglycemia.  He 
reported having been retired since 1997.  The Veteran 
reported being marginally compliant with a recommended 1200 
calorie a day diabetic diet.  He reported experiencing 
shortness of breath and a loss of strength, which he 
associated with his diabetes mellitus.  Physical examination 
revealed that the Veteran was 5 foot 9 inches tall and that 
his weight was 207 pounds.  The diagnosis, in pertinent part, 
was diabetes mellitus, insulin-dependent with marginal 
glycemic control, with  moderate impairment.    

In June 2006, the Veteran underwent a VA diabetes mellitus 
examination.  He denied having any hospitalizations due to 
his diabetes for either ketoacidosis or hypoglycemia.  The 
Veteran reported a history of hypoglycemia reactions 
occurring approximately twice a week.  The examiner noted 
that the Veteran used insulin daily and used sliding-scale 
insulin two to three times a week.  He denied having a 
history of impotence, but reported experiencing urinary 
frequency at night for several years.  He reported being 
unable to exercise regularly due to pain in his joints and 
legs.  Physical examination revealed that the Veteran walked 
with a cane and had no heaving, with normal heart sounds and 
no murmurs.  The diagnosis was diabetes mellitus, type II, 
poorly controlled, which was associated with frequent 
hypoglycemic reactions and chronic renal insufficiency.  

VA records dated from Mach 2004 to October 2008 reflect that 
the Veteran was consistently treated for diabetes mellitus 
with the use of insulin and a restricted diet.  Overall, the 
records reflect that his condition was treated with insulin, 
to include the use of sliding-scale insulin.  A record dated 
in March 2004 shows that the Veteran had made no alterations 
in lifestyle modifications with respect to his condition.  In 
March 2004 and May 2004 the Veteran's diabetes was found to 
be poorly controlled and complicated by chemotherapy and 
uncontrolled hypertensive vascular disease.  He reported 
experiencing low energy levels,  attributable to chemotherapy 
treatments, and he was instructed to increase physical 
activity within tolerance limits.  In July 2004, the 
Veteran's condition continued to be poorly controlled.  He 
reported experiencing fatigue and was instructed to limit 
physical activity if his glucose level was above 205 and to 
continue with dietary medications.  In July 2005 he was 
instructed to implement further diet modifications.  A 
November 2005 treatment note reflects that the Veteran was 
instructed to consume 1800 calories per day diabetic diet and 
increase his daily physical activity within tolerance limits.  
In December 2005, the Veteran was noted to have uncontrolled 
type II diabetes mellitus, aggravated by multiple myeloma 
treatment.  He reported frequent episodes of hyperglycemia 
and that he had stopped his walking program and compliance 
with his dietary habits.  An April 2006 treatment record the 
Veteran did not have a regular program of physical activity 
due to fatigue associated with his treatments.  In May 2007, 
the Veteran reported his exercise as walking, and in July 
2008 walking was recommended.  

The evidence demonstrates that the Veteran is clearly being 
treated for diabetes with medication and dietary 
restrictions.  The record, however, does not indicate that he 
requires the regulation of his activities due to his 
diabetes, such that a 40 percent evaluation could be granted.  
Although the Veteran has stated that he is limited in his 
physical activities, his medical examiners have not reported 
any limitation in his activities due to his diabetes 
mellitus.  Indeed, the medical evidence does indicate that 
the Veteran's physical abilities are limited as the result of 
non-service connected conditions.  Overall, the VA treatment 
records reflect that Veteran's physical activities are 
limited due to fatigue associated with the treatment of the 
multiple myeloma condition.  He was recommended to engage in 
physical activity as part of the treatment for his diabetes 
mellitus as tolerated.  Furthermore, although the Veteran has 
repeatedly reported that he takes insulin for his diabetes 
mellitus, the medical records do not indicate that he has 
been ordered to have his activities restricted due to that 
disability.

The Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the Veteran's service-connected diabetes mellitus was shown 
to be in excess of the assigned 20 percent rating.

Finally, the Board finds that there is no indication that the 
Veteran's diabetes mellitus reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  In essence, the 
diabetes mellitus disability is not productive of marked 
interference with employment, or required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.  Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Therefore, in the absence of evidence that the Veteran's 
diabetes requires insulin, a restricted diet, and a 
regulation of activities, the Veteran does not meet the 
criteria for the next higher 40 percent evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Accordingly, the Board 
concludes that an evaluation in excess of 20 percent for 
diabetes mellitus is not established.

Service Connection

Service connection may be granted for any current disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection for certain "chronic" diseases, such as 
hypertension, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection is provided for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52, 744-52, 747 (2006).

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diabetic Retinopathy

The Veteran contends that he has diabetic retinopathy that is 
related to his service-connected diabetes mellitus.  Having 
reviewed the evidence of record and all pertinent laws, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection in this instance, 
and the claim must be denied.  

The Veteran's service treatment records were obtained and are 
negative for a diagnosis of diabetic retinopathy.  A March 
1975 separation examination report shows that the clinical 
examination of the eyes was normal. 

VA treatment records dated from June 1976 to October 2008 and 
private medical treatment records dated from January 1990 to 
February 2008 reflect an intermittent reported history of a 
diabetic retinopathy diagnosis.  These records are negative 
for a diagnosis of, or treatment for, diabetic retinopathy.  
VA treatment records dated in August 1998 and April 2000 show 
a diagnosis of mild hypertensive retinopathy and hypertensive 
retinopathy, respectively   In a June 2006 VA optometry 
record, it was noted that diagnostic testing showed no 
retinopathy.  An October 2008 VA eye optometry note shows 
that clinical examination of the eyes did not reveal a 
diabetic retinopathy condition.  

During the June 2006 formal hearing at the RO, the Veteran 
testified that he was diagnosed with diabetic retinopathy 
during the 1970's while on active duty and then again in 
1998.    

The Veteran underwent a VA visual examination in June 2006, 
at which the records from his prior VA eye examinations were 
reviewed.  The Veteran reported having a history of diabetic 
retinopathy and denied any eye injuries or any other eye 
diseases.  He reported receiving routine eye care and denied 
any visual symptoms, including distorted or enlarged images. 
Examination of the eyes revealed that the Veteran was 
hyperopic, or farsighted, with an astigmatism and presbyopia.  
The examiner concluded that the examination results did not 
show retinopathy.  The Veteran was found to have some 
posterior subcapsular and cortical cataracts that were not 
likely caused by or the result of his diabetes.  The examiner 
further stated that a major contributor to the Veteran's 
vision decline was nuclear sclerosis cataracts that were not 
caused by or the result of diabetes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection in this instance.  The competent medical 
evidence of record does not show that the Veteran has a 
current diagnosis of diabetic retinopathy or that he was 
diagnosed with said condition during his period of active 
service.  Moreover, there is no medical evidence of record 
relating a diagnosis of diabetic retinopathy to the service-
connected diabetes mellitus disability.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.   
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In so determining, the Board acknowledges that the medical 
evidence reflects the Veteran's reported history of having 
been diagnosed with diabetic retinopathy.  To the extent that 
the record shows a prior medical history of a diabetic 
retinopathy diagnosis, such a diagnosis is clearly based upon 
the Veteran's account and is unsubstantiated by the record.  
Therefore, the diagnosis is without factual foundation.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran).

For the Board to conclude that the Veteran has diabetic 
retinopathy as secondary to his service-connected diabetes, 
or otherwise related to service, would be speculation and the 
law provides that service connection may not be granted on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer, 3 Vet. App. at 225.  Thus, service 
connection is not warranted for diabetic retinopathy is not 
warranted on a direct or secondary basis.

Moreover, the Board finds probative the June 2006 opinion of 
the VA examiner which, upon clinical and diagnostic testing 
of the Veteran, determined that there was no diabetic 
retinopathy present.  This opinion is considered probative as 
it is definitive, based upon a review of prior VA eye 
examinations, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).
 
The Board has considered the Veteran's statements in support 
of his claim that he has diabetic retinopathy that is related 
to his service-connected diabetes mellitus.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 
 
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a diabetic retinopathy, as secondary to 
service-connected diabetes mellitus.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for hypertension.  A review of the record 
indicates that the Veteran was previously denied service 
connection for this disorder by way of a rating decision 
rendered in June 1995.  The Veteran failed to file a Notice 
of Disagreement with regard to the June 1995 RO decision.  
Therefore, the rating decision became final and not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; see also 38 C.F.R. §§ 20.302, 20.1103.  This is the 
most recent final decision.  As such, his claim for service 
connection for hypertension may only be reopened if new and 
material evidence is submitted.

The Board notes that once a decision denying service 
connection becomes final, a disallowed service connection 
claim shall only be reopened and reviewed if new and material 
evidence is presented or secured with respect to the final 
claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In the June 1995 rating decision, the RO denied the Veteran's 
claim for service connection for hypertension, as there was 
no evidence of the disorder during his military service or 
for approximately fifteen years following separation.  At the 
time of the June 1995 rating decision the evidence of record 
included the Veteran's available service treatment records, 
which were negative indications of hypertension; a January 
1976 VA medical examination report, showing that blood 
pressure was essentially normal; and private medical 
treatment records dated from January 1990 to March 1995, 
showing that he had been treated for hypertension since 
January 1990.  

In May 2004, the Veteran filed his application to reopen the 
previously denied claimed for service connection for 
hypertension.  Specifically, the Veteran submitted private 
and VA medical treatment records, dated collectively from 
December 1997 to April 2002, showing that he underwent 
treatment for hypertension.  

Subsequently, the RO obtained VA treatment records and 
private medical treatment records, dated collectively from 
June 1976 to October 2008, showing that the Veteran had 
elevated blood pressure readings, starting in March 1979.  In 
the ensuing years, the record details were several more 
instances of elevated blood pressure.  But it appears that 
the Veteran did not undergo treatment for hypertension  
January 1990, when it was first diagnosed.  

The Veteran underwent a VA examination in October 2004, at 
which time he was noted to have a history of essential 
hypertension.  On physical examination, blood pressure was 
reported has 141/61, and pulse was 110.  Cardiovascular 
examination revealed normal rate and rhythm.  The assessment 
was essential hypertension, renal insufficiency, diabetes 
mellitus, and right ulnar neuropathy.  

In June 2006, the Veteran underwent a VA examination, at 
which time he reported having been diagnosed and treated for 
hypertension in service.  He attributed his hypertension to 
his service-connected diabetes mellitus.  Based on a physical 
examination, the Veteran was diagnosed with hypertension, 
diabetes type II, and chronic renal insufficiency.  With 
regard to the Veteran's claim of in-service hypertension, the 
examiner stated that if it could be verified, it would show 
that hypertension existed in service.  If the Veteran's 
hypertension was shown to have existed since 1967, the 
examiner stated that it was more likely that the hypertension 
predated the development of renal insufficiency.  
Additionally, the examiner opined that the hypertension was 
much more likely a primary condition rather than secondary to 
diabetes or chronic renal insufficiency, based on the 
Veteran's reported in-service history.

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for hypertension.  The new evidence 
consisting of the June 1976 to October 2008 VA and private 
medical records and the June 2006 VA examination report is 
clearly new it was not previously of record and not 
previously considered.  It is also material, in that it is 
evidence regarding whether hypertension is related to the 
Veteran's military service or a service-connected disability.  
Because there was no evidence regarding whether hypertension 
was related to service, or a service-connected disability, at 
the time of the June 1995 rating decision, this evidence is 
neither cumulative nor redundant of other evidence and raises 
a reasonable possibility of substantiating the Veteran's 
claim.  Therefore, reopening the Veteran's claim of service 
connection for hypertension is in order.  

Hypertension

The Veteran's service treatment records are of record and are 
negative for a diagnosis of hypertension.  Of particular note 
is a March 1975 VA separation report of medical examination, 
which shows that Veteran's blood pressure was 136/78 and that 
clinical evaluation of the vascular system was normal.  The 
report is negative for any findings or diagnosis of 
hypertension.  

The RO obtained VA and private medical treatment records 
collectively dated from January 1976 to October 2008.  A 
January 1976 VA medical examination report shows the 
Veteran's blood pressure was 120/70 approximately six months 
following separation.  The first indication of elevated blood 
pressure is reflected in a March 1979 VA treatment record, 
which shows that the Veteran's blood pressure was 150/92.  A 
private medical treatment record shows that the Veteran was 
first diagnosed with hypertension January 1990.  Subsequent 
private and VA records reveal that the Veteran was 
consistently treated for hypertension.  

As noted above, the Veteran underwent a VA examination in 
October 2004.  His blood pressure was reported as 141/60.  
The Veteran's prior medical history was noted to include a 
diagnosis of essential hypertension, which the VA examiner 
confirmed in his assessment.

The Veteran underwent a VA diabetes examination in June 2006, 
at which time he was noted to have attributed his 
hypertension to his service-connected diabetes mellitus 
disability.  According to the Veteran, he was diagnosed and 
treated for hypertension during his period of active service.  
Physical examination revealed normal heart sounds and no 
murmurs.  The diagnosis was hypertension, diabetes mellitus 
type II, poorly controlled, and chronic renal insufficiency.  
As previously described, the examiner noted the Veteran's 
reported history of an in-service treatment for hypertension 
and stated that if this could be verified, it would show that 
hypertension existed in service.  Although the examiner 
stated it was possible that renal insufficiency associated 
with diabetes may cause hypertension, if the Veteran's 
hypertension was present since 1967, it was more likely that 
the hypertension predated the development of renal 
insufficiency.  Based on the Veteran's reported in-service 
medical history, it was much more likely that hypertension 
was a primary condition rather than secondary to diabetes or 
chronic renal insufficiency.  

Based on the foregoing, the Board finds that preponderance of 
the evidence weighs against the claim for service connection 
for hypertension and the appeal must be denied.  

The Board first notes that as the Veteran was not diagnosed 
with hypertension within one year of separation from service, 
entitlement to service connection on a presumptive basis is 
not for application in this case under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  While the medical records 
indicate the Veteran was observed to have elevated blood 
pressure as early as 1979, that was more than three years 
after discharge from active duty.  The only relevant medical 
evidence within a year of separation from service was the 
January 1976 VA examination, which revealed normal blood 
pressure.  Indeed, the Board observes that there is no 
indication of a definitive hypertension diagnosis until 
January 1990, nearly fifteen years following separation from 
service.  Therefore, presumptive service connection is not 
warranted. 

The Board notes that the objective medical evidence is 
negative for findings or a diagnosis of hypertension during 
the Veteran's period of active service.  The Veteran's March 
1975 service medical record, which was completed 
approximately three months prior to separation, is highly 
probative as to the Veteran's condition at the time nearest 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for 
the Board's decision).  The March 1975 service medical record 
is entirely negative for any symptoms or diagnoses of 
hypertension and weighs heavily against the claim.  The 
weight of the service medical records, including the March 
1975, is greater than subsequent VA and private medical 
treatment records based on a history provided by the Veteran.  

Moreover, the Board notes there is no indication of a 
definitive hypertension diagnosis until January 1990, nearly 
fifteen years following separation.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since active duty service can be considered as 
evidence against a claim.  Maxon v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000).  Additionally, there is no definitive 
medical opinion relating the Veteran's current hypertension 
to a verified diagnosis of hypertension in service, or 
otherwise relating the said condition to the Veteran's period 
of active service.  Overall, the preponderance of the 
evidence does not show that service connection is warranted 
on a direct basis.  See 38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309; see also Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).    

In so determining, the Board recognizes that in the June 2006 
VA examination report the VA examiner indicated that if 
confirmed in the service records, hypertension existed in 
service.  However, and as discussed above, the Veteran's 
service treatment records do not show that he was treated 
for, or diagnosed with, hypertension during his period of 
active service.  Therefore, this aspect of the opinion is 
without factual foundation and is of little probative value.  
See Swan, 5 Vet. App. at 233; see also Kowlaski, 19 Vet. App. 
at 179.  

Similarly, the preponderance of the evidence does not show 
that service connected is warranted on a secondary basis, as 
due to the service-connected diabetes mellitus disability.  
The evidence of record is negative for a definitive medical 
opinion relating the Veteran's hypertension to his service-
connected diabetes mellitus.  In reaching this conclusion, 
the Board recognizes that the June 2006 VA examiner stated 
that it was possible for renal insufficiency to cause 
hypertension.  However, the probative value of this portion 
of the opinion is limited because it is couched in 
speculative terms.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).  The evidence does show that based on the 
Veteran's uncorroborated in-service medical history, the June 
2006 VA examiner opined that hypertension was likely a 
primary condition rather than secondary to diabetes or 
chronic renal insufficiency.  Thus, even if the Veteran's 
account of in-service hypertension was true, there is no 
medical opinion of record relating the hypertension condition 
to a service-connected disability.  The Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).    

Under the circumstances of this case, for the Board to 
conclude that the Veteran's hypertension is related to his 
service-connected diabetes mellitus, or is otherwise related 
to service, would be speculation and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102(2007); 
Obert, 5 Vet. App. at 33.

Consideration has been given to the Veteran's own statements 
in support of his claim. While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.  In essence, the preponderance of the evidence 
does not show that the Veteran's diagnosed hypertension is 
related to his service-connected diabetes mellitus or that 
the condition otherwise related to his military service.  See 
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

As the evidence of record is against the claim on either a 
direct or secondary basis, the benefit of the doubt rule does 
not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claim 
for service connection for hypertension is denied.


ORDER

A disability rating in excess of 20 percent disabling for 
service-connected diabetes mellitus is denied.

Service connection for diabetic retinopathy, as secondary to 
service-connected diabetes mellitus is denied.

New and material evidence having been submitted, the claim 
for service connection for hypertension is reopened.  To this 
extent, and this extent only, the claim is granted.

Service connection for hypertension is denied.


REMAND

With regards to the multiple myeloma claim, the Veteran 
contends that his multiple myeloma diagnosis is attributable 
to in-service exposure to herbicides.  During the June 2006 
RO hearing, the Veteran testified that he served as a medic 
in the U.S. Air Force and that he was stationed at Tactile 
Hospital at Clark Air Force base in the Republic of the 
Philippines.  According to the Veteran, he was sent to 
Vietnam as part of medical evacuation efforts that 
transported patients to the Tactile Hospital at Clark air 
base.  The Veteran testified that he did not see any specific 
military orders regarding his multiple trips to Vietnam; 
however, he indicated the Tactile Hospital had general orders 
to evacuate personnel from Vietnam as part of emergency 
response operations.  He also testified that on one occasion 
he was sent to Phu Cat to setup a medical dispensary.  He 
attributes his current multiple myeloma diagnosis to his 
trips to Vietnam.  

The Board notes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to 
herbicides during that service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
presumptive service connection for numerous diseases, 
including multiple myeloma, will be established even though 
there is no record of such disease during service, provided 
that the disease is are manifest to a degree of 10 percent or 
more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The Veteran's available service personnel records confirm his 
service in the U.S. Air Force, to include service at Clark 
air base in the Philippines with the 657th Tactical Hospital 
from September 1965 to April 1967.  His DD 214 lists his 
military occupational specialty as a medical service 
technician.  The Board notes that the service personnel 
records do not explicitly indicate any service in Vietnam.  

Subsequent to the Veteran's June 2006 testimony, the RO 
submitted an inquiry to the National Personnel Records Center 
(NPRC) as to whether there were special orders requiring the 
Commander of the 657th Tactical Hospital at Clark Air Base to 
assign personnel to participate in the evacuation of 
personnel from Vietnam during the Veteran's tour of duty at 
that air base from September 1965 to April 1967.  The NPRC 
responded that the requested information was not of record 
and sent a copy of three of the Veteran's performance reports 
covering the periods from July 1964 to July 1966, July 1966 
to March 1967, and August 1966 to March 1967 reflecting his 
service at Clark air base.  However, the NPRC did not provide 
a direct response as to whether the 657th Tactile Hospital 
sent personnel to evacuate personnel from Vietnam.  There is 
no indication that any additional inquiry to the NPRC as to 
this matter was performed or whether any attempts were made 
to obtain any pertinent information from any other service 
department, such as the Joint Services Records Research 
Center (JSRRC).  Thus, it remains unclear as to whether 
personnel from the 657th Tactile Hospital at Clark air base 
were sent to Vietnam during the specified time period for 
medical evacuation efforts and whether the Veteran traveled 
to Vietnam during any of the evacuations.     

Additionally, a review of the Veteran's July 1965 to July 
1966 performance report reflects that the 657th Tactile 
Hospital was involved in reorganization efforts that required 
the shipment of equipment to Southeast Asia, to include the 
reestablishment of the equipment.  While the performance 
report shows that the Veteran was instrumental in the 657th's 
efforts in this regard, it is unclear from this record 
whether the Veteran's participation to this end required him 
to travel to Vietnam.     

In light of the foregoing, the Board finds that a remand is 
warranted to search the unit records of the 657th Tactile 
Hospital at Clark Air Force Base in the Philippines between 
July 1965 and April 1967, reflecting the duration of the 
Veteran's service at this particular air base.  Specifically, 
further development is warranted to determine whether 
personnel from the 657th Tactile Hospital traveled to Vietnam 
to provide medical support, supplies, or evacuation efforts 
at any time during the identified time period.  The Board has 
determined that a more specific attempt to document any 
visitation to Vietnam by this unit is warranted because any 
documented missions and landing in this area would trigger 
the presumptive service connection provisions regarding 
herbicide exposure and entitle the Veteran to service 
connection for his currently diagnosed multiple myeloma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should take all appropriate 
steps necessary to verify whether the 
Commander of the 657th Tactile Hospital at 
Clark Air Force Base in the Philippines 
had orders or was otherwise required to 
send personnel to Vietnam at any time 
between July 1965 and April 1967.  
Specifically, the RO/AMC should request 
through official sources, including but 
not necessarily limited to, the Joint 
Services Records Research Center (JSRRC), 
any information as whether the above 
specified unit participated in medical 
evacuation efforts in Vietnam or 
established medical services in Phu Cat, 
Vietnam between July 1965 and April 1967.  
The RO/AMC should exhaust all alternative 
methods of verification, including 
providing the Veteran's detailed 
information, to include the information 
provide in the July 1965 to July 1966 
performance report, to other appropriate 
organizations, if necessary.

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims for service 
connection for multiple myeloma.  If 
either benefit sought on appeal remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


